Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached to and made part of this decision, are limited to the question of the proper dutiable value of certain record changers identified on the invoices accompanying the entries covered by said appeals with the letter “A” or “B” and initials “RDE” of Examiner Russell D. Evans.
The parties to this cause of action have stipulated and agreed that neither such nor similar merchandise is freely offered for sale in the country of exportation either for home consumption or for export to the United States and that neither such nor similar merchandise is freely offered for sale in the United States. It was further stipulated and agreed that the cost of production of the contested items in the country of exportation is as follows:
Items on the invoices marked “A” and checked RDE by Examiner Russell D. Evans $9.65 each net packed.
Items on the invoices marked “B” and checked RDE by Examiner Russell D. Evans $8.82 each net packed.
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1'402 (f)), is the proper basis of value for the record changers in issue and that said value is as follows:
*643Items on the invoices marked “A” and checked RDE by Examiner Russell D. Evans $9.65 each net packed.
Items on the invoices marked “B” and checked RDE by Examiner Russell D. Evans $8.82 each net packed.
Insofar as the appeals relate to merchandise other than the items marked and initialed as aforesaid, they are dismissed.
Judgment will issue accordingly.